Citation Nr: 1301538	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lung disability, claimed as recurrent pneumonia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from July 1967 to August 1969.
This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO denied the Veteran's claim for service connection. In October 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009. 

In his April 2009 substantive appeal, the Veteran requested a hearing at the RO (Travel Board) hearing before a Veterans Law Judge.  He withdrew his request for such a hearing in July 2009.  See 38 C.F.R. § 20.704(d) (2012).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate this claim have been accomplished.

2.  Although had pneumonia in service, and the Veteran has asserted experiencing recurrent pneumonia that was aggravated by his service, pertinent medical evidence indicates that the Veteran does not have any chronic lung disability.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, claimed as recurrent pneumonia, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2008 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records as well as the VA examination report.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Statements submitted throughout this appeal reflect the Veteran's contention that he is entitled to service-connected for a lung disability, claimed as recurrent pneumonia.  Specifically, he has contends that his recurrent pneumonia preexisted service and was aggravated by service.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.

Here, service treatment records document treatment for recurrent pneumonia.  A May 1969 narrative summary indicated that the Veteran had three bouts of pneumonia since service entrance and that separation was recommended as a result of these episodes.  A May 1969 Medical Board report reflects a finding that the Veteran had a tendency towards recurrent pneumonia which existed prior to service and was not aggravated by service.

However, post-service clinical evidence documents only a single episode of right lower lobe pneumonia in August 1982.  Despite the Veteran's assertions of recurrent pneumonia since service, there is otherwise no medical evidence documenting any recurrence of pneumonia-in particular, at any point pertinent to this appeal..

During a July 2008 VA examination, the Veteran reported that he has had five to seven episodes of pneumonia/bronchitis since 1969 and that his last episode occurred approximately two years prior.  Reportedly, he used antibiotics to treat these episodes but did not use medication between such episodes.  Following a physical examination of the Veteran and a review of his claims file, the examiner noted that there was recurrent pneumonia by history with a normal pulmonary examination and X-rays consistent with stable pulmonary granulomas.  The examiner opined that recurrent pneumonia was less likely as not (less than 50/50 probability) caused by or a result of pneumonia suffered during the Veteran's service as he had a tendency towards pulmonary problems that existed prior to service and which have continued throughout his life. 

The medical evidence of record simply does not corroborate the Veteran's assertions as to experiencing recurrent pneumonia since service-as he asserts in connection with this claim-and there is otherwise no competent, persuasive evidence that he has, or at any time pertinent to this appeal has had a chronic lung disability.  

Here, the Veteran filed his claim for service connection for chronic pneumonia in March 2008, by his own assertion, at least two years after his  last episode of pneumonia.  As such, neither his own assertions, nor any other evidence, supports a finding of recurrent pneumonia at any time frame pertinent to this appeal.  Significantly, moreover, the July 2008 VA examiner indicated that the Veteran's pulmonary examination was normal and that recurrent pneumonia was by history only.  Thus, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, a chronic lung disability, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.

Thus, without a medical evidence of a current, chronic lung disability within the meaning of McClain, fundamentally, there can be no award of service connection.  Rather, the evidence indicates no more than the own, unsubstantiated reports of recurrent  pneumonia prior to, and since, service.  

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge. See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose pneumonia, to render a diagnosis as to a current chronic lung disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought-and there is no contrary, competent evidence-there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

For all the foregoing reasons, the Board finds that  service connection for a lung disability, claimed as recurrent pneumonia, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a lung disability, claimed as recurrent pneumonia, is denied.



____________________________________________
	JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


